DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 08/27/2019.
Claims 1 – 10 are allowed.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims: 
3.  (Currently Amended)  The information processing apparatus according to Claim 2, 
wherein the third integrated circuit further includes a holding unit that holds speed information relating to a communication speed of a device and circuit information relating to a connectable integrated circuit in an associated manner, and
wherein, when the setting unit acquires the speed information relating to the device connected to the first connection unit, the setting unit sets connection to an integrated circuit specified from the circuit information associated with the speed information and held in the holding unit.

4.  (Currently Amended)  The information processing apparatus according to Claim 3, wherein the speed information is information relating to a standard of communication of a device.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claim 8), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claim 8):
a first integrated circuit including a first controller that processes data acquired from a device and that controls an operation of the device;
a second integrated circuit including a second controller with a higher processing speed than a processing speed of the first controller; and
a third integrated circuit including a first connection unit connectable to the device,
…
a third connection unit connectable to the second integrated circuit, and
a setting unit that, when the device is connected to the first connection unit, sets an integrated circuit to be connected, in accordance with a communication speed of the connected device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194